Case 2:20-cr-00182-DBB Document 243 Filed 06/15/21 PageID.1501 Page 1 of 2




                           THE UNITED STATES DISTRICT COURT
                                      DISTRICT OF UTAH




 UNITED STATES OF AMERICA                                 Case No. 2:20-cr-00182-DBB-5
          Plaintiff,
                  vs.
                                                          CONSENT TO ENTRY OF PLEA
                                                          OF GUILTY BEFORE THE
                                                          MAGISTRATE JUDGE AND
 Larry Raynold Williams, Jr.,                             ORDER OF REFERENCE
          Defendant( s).




       Pursuant to 28 U.S.C. § 636(b)(3), the defendant, Larry Raynold Williams, Jr., after

consultation and agreement with counsel, consents to United States Magistrate Judge Daphne A.

Oberg accepting defendant's plea of guilty and to the Magistrate Judge conducting proceedings

pursuant to Rule 11 of the Federal Rules of Criminal Procedure. The defendant also

acknowledges and understands that sentencing on his plea of guilty will be before the assigned

District Judge after a pre-sentence investigation and report, and compliance with Fed.R.Crim.P.

32.

       The United States, by and through the undersigned Assistant United States Attorney,

consents to the Magistrate Judge conducting plea proceedings pursuant to Fed.R.Crim.P. 11, and

accepting the defendant's plea of guilty as indicated above, pursuant to such proceedings.
Case 2:20-cr-00182-DBB Document 243 Filed 06/15/21 PageID.1502 Page 2 of 2




                                 /. iv
        DATED this      /   tJ           day of June, 2021.




Defendant




                                          ORDER OF REFERENCE

        Pursuant to 28 U.S.C. § 636(b)(3), and the consent of the parties above mentioned,

 including the defendant,

        IT IS HEREBY ORDERED that United States Magistrate Judge Daphne A. Oberg shall

 hear and conduct plea rendering under Fed.R.Crim.P. 11 , and may accept the plea of guilty from

the defendant pursuant thereto after full compliance with Fed.R.Crim.P. 11.

        Dated this I 0 th day of June, 2021.

                                                     BY THE COURT:




                                                     United States District Judge
